 


109 HR 382 IH: To amend title 40, United States Code, to designate certain counties and a city as part of the Appalachian region.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 382 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Goode (for himself and Mr. Boucher) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 40, United States Code, to designate certain counties and a city as part of the Appalachian region. 
 
 
1.Additional counties and city in Appalachian regionSection 14102(a)(1) of title 40, United States Code, is amended— 
(1)in the matter preceding subparagraph (A), by inserting the following: and cities located within the boundaries of such area before the closing parenthesis; and 
(2)in paragraph (L)— 
(A)by inserting Franklin after Floyd;  
(B)by inserting Henry, after Grayson,; 
(C)by inserting Patrick, after Montgomery,; and 
(D)by inserting and the city of Martinsville after and Wythe. 
 
